DETAILED ACTION
                                         Response to Amendment
-	The reply filed on 05/12/22, has been entered. Claims 1-3, 5-20 are amended. Claims 1-20 pending in the application.
-	In view of the amendment, the examiner withdraws the objection to the title.-	Abstract objections are withdrawn in light of amendments/remarks. 
                                     Allowable Subject Matter 
1.	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance: 
	Independent claim 1 of the present application teaches, for example, “An apparatus, comprising: a first interface for receiving a data access based upon a public memory address; a second interface for communicating with a memory to fulfill the data access, the apparatus being configured to cause the memory to store units of data with a unit of metadata associated with the units of data in a ratio of each power-of-two contiguous units of data to one unit of metadata together in an interleaved pattern in which the a unit of metadata succeeds each power-of-two contiguous units of data in the memory; and an address conversion circuit configured to convert the public memory address to a private memory address in a way that takes into account the interleaved pattern of the units of data and metadata associated with the units of data”. 
The foregoing limitations are not found in the prior arts of record. Particularly, none of the prior arts of record teach nor fairly suggest, “a first interface for receiving a data access based upon a public memory address; a second interface for communicating with a memory to fulfill the data access, the apparatus being configured to cause the memory to store units of data with a unit of metadata associated with the units of data in a ratio of each power-of-two contiguous units of data to one unit of metadata together in an interleaved pattern in which the a unit of metadata succeeds each power-of-two contiguous units of data in the memory; and an address conversion circuit configured to convert the public memory address to a private memory address in a way that takes into account the interleaved pattern of the units of data and metadata associated with the units of data”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 11 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.		 
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112